Citation Nr: 0200660	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability.

2.  Entitlement to service connection for deep vein 
thrombosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in November 1985, after more than twenty-
five years of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 1999, a statement of the case was issued in July 
2000, and a substantive appeal was received in August 2000.  
The veteran testified at a personal hearing at the RO in May 
2001. 

In a March 2000 Statement in Support of Claim (VA Form 21-
4138), the veteran indicated that he was seeking increased 
ratings for service-connected:  degenerative joint disease of 
the right shoulder, left hip, right knee, and left ulnar and 
radiocarpal; osteoarthritis of the lumbar spine; hearing 
loss; and multiple lipomata.  These matters are referred to 
the RO for appropriate action.

The Board also notes that in his VA Form 9 submitted in 
August 2000 and during the veteran's May 2001 RO hearing, the 
veteran and his representative alleged clear and unmistakable 
error in a May 1986 rating decision.   This matter is also 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In a May 1986 rating decision, the veteran's claim of 
entitlement to service connection for a pulmonary disorder 
was denied; a notice of disagreement was not received to 
initiate an appeal from that determination. 

2.  Evidence received since the May 1986 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for respiratory disability.  


CONCLUSIONS OF LAW

1.  The May 1986 rating decision which denied entitlement to 
service connection for a pulmonary disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the  May 1986 rating action in 
connection with the veteran's claim of entitlement to service 
connection for respiratory disability is new and material, 
and his claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

The veteran seeks to reopen his claim of entitlement to 
service connection for respiratory disability.  A review of 
the record reflects that in a May 1986 rating action, the RO 
denied entitlement to service connection for a pulmonary 
disorder on the basis that a chronic pulmonary disorder was 
not shown by the evidence of record and that mild dyspnea on 
exertion was secondary to poor conditioning and cigarette 
smoking.  The veteran was notified of that decision, but he 
did not file a notice of disagreement to initiate an appeal.  
The May 1986 rating decision therefore became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
However, a claim will be reopened if new and material 
evidence is presented or secured since the last decision 
denying the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
veteran subsequently sought to reopen his claim of 
entitlement to service connection for obstructive lung 
disease in January 1999.  His request was denied, and the 
present appeal ensued.

New and material evidence means:  1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the May 1986 rating decision includes 
VA treatment records dated from 1996 to 1999, copies of 
service medical records, and a June 1999 VA pulmonary 
examination report with pulmonary function test results.  The 
VA treatment records dated from 1996 to 1999 demonstrate 
findings of a left lateral pleural density, noted as probably 
a residual of a loculated pleural effusion seen on 
examination in February 1992.  An October 1996 chest x-ray 
revealed a soft tissue nodule having a football shape 
appearance involving the anterior segment of the lingula 
measuring 3 by 2 centimeters.  Similar results were shown on 
a computed tomography scan of the chest in November 1996.  
Subsequent VA treatment records demonstrate that the mass had 
not changed in size in five years.  

Upon VA examination dated in June 1999, the examiner noted 
that the veteran had a chest wall abnormality, termed a 
rounded opacity, budding in the left chest wall in the area 
of the 9th left posterior rib, unchanged since January 1998.  
He noted that the veteran apparently had a left pleural 
effusion in 1991 requiring tube drainage.  The examiner also 
noted that VA records documented the presence of the lesion 
from 1991 to 1996 with no change.  He also noted that no 
mention was made of lung disease, abnormal x-ray, or deep 
vein thrombosis on VA examination in February 1986.  
Impressions of mild obstructive lung disease on the basis of 
cigarette smoking and residual pleural based plaque secondary 
to an old pleural effusion, stable, were noted.  The examiner 
commented that it was obvious that the radiographic 
abnormality was a benign lesion and a result of a pleural 
effusion that occurred some seven years after the veteran 
left the service, required no further diagnostic endeavors, 
and he was sure wasn't of clinical significance.  The 
examiner further commented that the veteran had mild 
obstructive lung disease as a result of 39 years of smoking 
and he would not consider this a service-related disease.  
Pulmonary function testing showed good effort, vital capacity 
within normal limits, and moderate airflow obstruction.  

The VA treatment records dated from 1996 to 1999 and the VA 
examination report with pulmonary function testing dated in 
June 1999 are new in that they were not previously of record.  
Moreover, when considered in light of the basis for the May 
1986 denial, the Board finds the evidence to also be 
material.  In this regard, the veteran's claim was denied in 
May 1986 on the basis that there was no evidence of current 
respiratory disability.  The newly received items of medical 
evidence show that the veteran does now have obstructive lung 
disease and has also had other respiratory problems in the 
1990's. 

The Board notes here that the examiner who conducted the June 
1999 VA examination offered an opinion that he did not 
consider the obstructive lung disease to be service-related.  
However, while that opinion would constitute evidence against 
the veteran's claim under a merits analysis, the preliminary 
question now before the Board is whether new and material 
evidence has been received to reopen the claim, thus leading 
to a merits analysis.  For the reasons set forth above, the 
Board finds that new and material evidence has been received 
in the form of competent evidence of current respiratory 
disability.  It was the lack of evidence of current 
respiratory disability which was the basis for the 1986 
denial.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
respiratory disability.  To this extent only, the appeal is 
granted.


REMAND

In view of the above finding that the respiratory disability 
claim has been reopened, the Board is of the opinion that 
additional development and a de novo review of the entire 
record by the RO under a merits analysis is necessary before 
the Board may properly proceed with appellate review.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, it would appear that a clear medical opinion 
addressing the significance, if any, of the September 1985 
inservice pulmonary function test finding of mild obstructive 
airways disease is necessary to meet the assistance to the 
veteran provisions of 38 C.F.R. § 3.159 (66 Fed. Reg. 45,620 
(Aug. 29, 2001)).  

At his May 2001 RO hearing, the veteran testified that he 
received treatment for deep vein thrombosis in 1991 at the 
William Beaumont Army Medical Center.  It appears that he 
also reported treatment for respiratory problems at that 
facility in 1991.  Those treatment records have not been 
requested or associated with the claims folder.  In light of 
the fact that the veteran has identified a period of medical 
treatment at a specific military medical facility during the 
year 1991, the Board believes that statutory assistance to 
the veteran requirements dictate that an attempt be made to 
locate and obtain any additional medical records documenting 
the treatment referred to by the veteran.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  
The RO's actions in this regard should 
include appropriate action to obtain any 
additional medical records documenting 
treatment for deep vein thrombosis in 
1991 at the William Beaumont Army Medical 
Center.

2.  The veteran should then be scheduled 
for appropriate VA examinations to 
ascertain the nature and etiology of 
current respiratory disability and deep 
venous thrombosis.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in 
connection with the examination.  All 
medically indicated special studies and 
tests should be accomplished.  All 
clinical and special test findings should 
be clearly reported.  

After reviewing the record and examining 
the veteran, the respiratory examiner 
should be asked to offer an opinion as to 
the significance of the September 1985 
pulmonary function test finding of 
obstructive airways disease in view of 
other evidence of record, including the 
February 1986 VA examination findings.  
The examiner should further offer an 
opinion as to whether it is at least as 
likely as not that any current 
respiratory disorder was manifested 
during the veteran's military service or 
is otherwise related to such service.  

After reviewing the record and examining 
the veteran, the examiner who conducts 
the deep vein thrombosis examination 
should offer an opinion as to whether any 
deep vein thrombosis was manifested 
during the veteran's military service or 
is otherwise related to such service. 

3.  The RO should then undertake a de 
novo review of the expanded record and 
determine (under a merits analysis) 
whether entitlement to service connection 
for respiratory disability is warranted 
and whether service connection for deep 
vein thrombosis is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing any 
benefit which remains denied.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

